Exhibit 10.2

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

LIBERTY BROADBAND CORPORATION

 

and

 

QUANTUM PARTNERS LP

 

--------------------------------------------------------------------------------

 

Dated May 18, 2016

 

 

 

 

 

--------------------------------------------------------------------------------


 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 18, 2016, by and between Liberty Broadband Corporation, a Delaware
corporation (the “Company”), and Quantum Partners LP, a Cayman Islands exempted
limited partnership (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Company and Purchaser are parties to that certain Amended and
Restated Investment Agreement, dated May 29, 2015 (the “Investment Agreement”),
pursuant to which the Purchaser has purchased, and the Company has issued and
sold to Purchaser, 8,895,050 shares (the “Purchased Shares”) of the Company’s
Series C common stock, par value $0.01 per share (the “Series C Stock”);

 

WHEREAS, the Company has entered into one or more Other Investment Agreements
(as defined in the Investment Agreement) with other equity financing sources
(the “Other Investors”) pursuant to which the Other Investors have purchased,
and the Company has issued and sold to such Other Investors, an aggregate of
69,357,992 shares of Series C Stock;

 

WHEREAS, as a material condition to Purchaser entering in the Investment
Agreement, the Company agreed to enter into a registration rights agreement that
provides Purchaser with the registration rights set forth on Schedule 1 to the
Investment Agreement, and which includes such other customary terms and
conditions that are reasonably acceptable to the Company and Purchaser; and

 

WHEREAS, this Agreement is the registration rights agreement contemplated by the
Investment Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

Section 1.                                           Definitions.

 

As used in this Agreement, the following terms have the meanings ascribed
thereto below.  Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings given such terms in the Investment Agreement.

 

“Affiliate” of a Person has the meaning set forth in Rule 12b-2 under the
Exchange Act.  For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble of this Agreement, as it
may be amended, supplemented or restated from time to time.

 

--------------------------------------------------------------------------------


 

“ASR Eligible” means the Company meets or is deemed to meet the eligibility
requirements to file an ASRS as set forth in General Instruction I.D. to
Form S-3.

 

“Available Remedies” has the meaning set forth in Section 24(b) of this
Agreement.

 

“ASRS” means an “automatic shelf registration statement” as defined in Rule 405
promulgated under the Securities Act.

 

“Common Stock” means the Company’s Series A Common Stock, par value $0.01 per
share, Series B Common Stock, par value $0.01 per share, or Series C Stock.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Company Registration Rights Indemnitee” has the meaning set forth in
Section 10(a)(ii) of this Agreement.

 

“Contested Claim” has the meaning set forth in Section 10(e) of this Agreement.

 

“controlling person” has the meaning set forth in Section 10(a)(i) of this
Agreement.

 

“Damages” means any and all claims, demands, suits, actions, causes of actions,
losses, costs, damages, liabilities, judgments, and out-of-pocket expenses
incurred or paid, including reasonable attorneys’ fees, costs of investigation
or settlement, other professionals’ and experts’ fees, court or arbitration
costs, but specifically excluding consequential damages, lost profits, indirect
damages, punitive damages, exemplary damages and any taxes incurred as a result
of any recovery received.

 

“Demand Registration” has the meaning set forth in Section 2(a)(i) of this
Agreement.

 

“Demand Registration Request” has the meaning set forth in Section 2(a)(i) of
this Agreement.

 

“Disclosure Package” means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus
and (iii) all other information, in each case, that is deemed, under Rule 159
under the Securities Act, to have been conveyed to purchasers of Registrable
Securities at the time of sale of such securities.

 

“Effectiveness Period” has the meaning set forth in Section 5(k) of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
regulatory organization.

 

--------------------------------------------------------------------------------


 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 under the Securities Act.

 

“Investment Agreement” has the meaning set forth in the recitals of this
Agreement.

 

“Law” means any applicable law, statute, constitution, principal of common law,
ordinance, code, rule, regulation, ruling or other legal requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any governmental authority.

 

“Notice of Reg Rights Claim” has the meaning set forth in Section 10(b)(i) of
this Agreement.

 

“Other Investors” has the meaning set forth in the recitals of this Agreement.

 

“Participating Holder” has the meaning set forth in Section 2(a)(iv) of this
Agreement.

 

“Permitted Transferee” has the meaning set forth in Section 12 of this
Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, business trust, joint stock company,
trust, unincorporated organization or other entity or government or agency or
political subdivision thereof.

 

“Primary Registration Statement” has the meaning set forth in Section 2(b)(i) of
this Agreement.

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

“Purchased Shares” has the meaning set forth in the recitals of this Agreement.

 

“Purchaser” has the meaning set forth in the preamble of this Agreement.

 

“Reg Rights Claim” has the meaning set forth in Section 10(b)(i) of this
Agreement.

 

“Reg Rights Indemnified Person” has the meaning set forth in Section 10(b)(i) of
this Agreement.

 

“Reg Rights Indemnifying Person” has the meaning set forth in
Section 10(b)(i) of this Agreement.

 

“Registration Rights Indemnitee” has the meaning set forth in
Section 10(a)(i) of this Agreement.

 

--------------------------------------------------------------------------------


 

“Registrable Securities” means the Purchased Shares sold and delivered to the
Purchaser pursuant to the Investment Agreement (as adjusted for stock splits,
combinations, recapitalizations, exchange or readjustment of such shares after
the date hereof); provided that any such shares will cease to be Registrable
Securities when (i) they are sold pursuant to a Registration Statement
(including a Primary Registration Statement or a Secondary Registration
Statement) or (ii) they have otherwise been sold, transferred or disposed of by
Purchaser other than to a Permitted Transferee.

 

“Registration Expenses” means (i) (whether or not any Registration Statement is
declared effective or any of the transactions described herein is consummated)
all expenses incurred by the Company in filing a Registration Statement,
including, all registration and filing fees, fees and disbursements of counsel
for the Company, SEC or FINRA registration and filing fees, all applicable
ratings agency fees, expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, fees and expenses of compliance with securities or
“blue sky” Laws, listing application fees, printing, transfer agent’s and
registrar’s fees, cost of distributing Prospectuses in preliminary and final
form as well as any supplements thereto, the Company’s internal expenses, the
expense of any annual audit or quarterly review, the expenses and fees for
listing the securities to be registered on each securities exchange on which the
Company’s Series C Stock is then listed and all other expenses incident to the
registration of the Registrable Securities and (ii) the reasonable fees and
disbursements of one counsel for Purchaser reasonably acceptable to Company (and
the Company acknowledges that Willkie Farr & Gallagher LLP is and will be
acceptable to the Company); provided, that the Company shall not be responsible
for the reasonable fees and disbursements of more than one counsel for both
Purchaser and any Other Investors named in any Registration Statement (such
counsel to be selected by the Purchaser and such Other Investors and reasonably
acceptable to the Company); and provided further, that the term “Registration
Expenses” does not include, and the Company shall not be responsible for,
Selling Expenses.

 

“Registration Statement” means a registration statement of the Company on an
appropriate form under the Securities Act filed with the SEC covering the resale
of Registrable Securities, including the Prospectus, amendments and supplements
to such Registration Statement, including post-effective amendments, all
exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement.

 

“Related Party” and “Related Parties” have the meanings set forth in
Section 24(b) of this Agreement.

 

“Requesting Stockholders” has the meaning set forth in Section 2(b)(ii) of this
Agreement.

 

“SEC” means the Securities and Exchange Commission or any successor agency
administering the Securities Act and the Exchange Act at the time.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Series C Stock” has the meaning set forth in the recitals.

 

“Selling Expenses” means all underwriter discounts, selling commissions and
stock transfer taxes applicable to the  sale of Registrable Securities.

 

“settlement” and “settle” have the meanings set forth in Section 10(c)(iv) of
this Agreement.

 

“Suspension Period” has the meaning set forth in Section 4 of this Agreement.

 

“Third-Party Reg Rights Claim” an Action brought or threatened (whether orally
or in writing) by a third party against any Reg Rights Indemnified Person.

 

“Underwriter Cutback” has the meaning set forth in Section 2(a)(iv) of this
Agreement.

 

Section 2.                                           Registration Rights.

 

(a)                                 Demand Registrations.

 

(i)                                     Demand Registration Requests. Subject to
the terms and conditions of this Agreement, at any time following the Closing
Date, Purchaser may, by providing written notice to the Company (a “Demand
Registration Request”), request to sell all or a portion of the Registrable
Securities held by Purchaser pursuant to a Registration Statement in the manner
specified in such notice, provided that the aggregate offering price for such
Registrable Securities, as such amount is determined on the cover page of the
Registration Statement, shall not be less than $100,000,000 (a “Demand
Registration”).  Each Demand Registration Request shall specify the number of
Registrable Securities intended to be offered and sold pursuant to the Demand
Registration and the intended method of disposition thereof, including whether
the registration requested is for an underwritten offering.  A Demand
Registration shall be effected by way of a Registration Statement on Form S-3 or
any similar short-form registration to the extent the Company is permitted to
use such form at such time.  If the Company is then ASR Eligible, the Company
shall use commercially reasonable best efforts to cause the Registration
Statement to be an ASRS containing a Prospectus naming Purchaser as a selling
shareholder and registering the offering and sale of the Registrable Securities
by Purchaser on a delayed or continuous basis pursuant to Rule 415 (a “Resale
Shelf Registration Statement”).  The Company shall use its commercially
reasonable best efforts to cause any Registration Statement filed pursuant to
this Section 2(a) to be declared effective by the SEC or otherwise become
effective under the Securities Act as promptly as practicable after the filing
thereof.

 

(ii)                                  Number of Demand Registrations.  Purchaser
shall have the right to request a total of two (2) Demand Registrations pursuant
to this Section 2(a); provided, that the Company shall not be obligated to
effect more than one Registration Statement pursuant to this
Section 2(a) (which, for the avoidance of doubt, shall not include any
registration statement effected in response to any demand by one or more Other

 

--------------------------------------------------------------------------------


 

Investors) in any one hundred eighty (180)-day period; provided, further, that
such obligation shall be deemed satisfied only when a Registration Statement
covering all shares of Registrable Securities specified in a Demand Registration
Request shall have become effective and (A) if the method of disposition thereof
is a firm commitment underwritten public offering, all such shares (less any
reduced due to an Underwriter Cutback) shall have been sold pursuant thereto and
(B) in any other case, such Registration Statement shall have remained effective
for the Effectiveness Period.  Purchaser may revoke a request for a Demand
Registration prior to the effective date of the corresponding Registration
Statement; provided, that such request shall count as one of Purchaser’s
requests for a Demand Registration unless Purchaser reimburses the Company for
all out-of-pocket expenses (including Registration Expenses) incurred by the
Company relating to such Registration Statement; provided, further, if Purchaser
notifies the Company in writing that it revokes its request for a Demand
Registration within two (2) Business Days after notice in writing has been
received by Purchaser that the number of Registrable Securities it has requested
to be included in such Registration Statement is to be reduced pursuant to an
Underwriter Cutback, (1) such request shall not count as one of its requests for
a Demand Registration and (2) Purchaser will not be obligated to reimburse the
Company for any of its out-of-pocket expenses relating to such Registration
Statement, including Registration Expenses.

 

(iii)                               Selection of Underwriters.  If a Demand
Registration is an underwritten offering, Purchaser shall have the right to
select the investment banking firm(s) to act as the managing underwriter(s) in
connection with such offering, subject to the approval of the Company (which
approval shall not be unreasonably withheld, conditioned or delayed).

 

(iv)                              Inclusion of other Securities; Priority. The
Company shall be entitled to include in any Registration Statement requested
pursuant to this Section 2(a) shares of Common Stock to be sold by the Company
for its own account. Each Other Investor, subject to the prior consent of
Purchaser, shall be  permitted to include shares of Series C Stock in any Demand
Registration (any such Other Investor, a “Participating Holder”). If a Demand
Registration is an underwritten offering, then the Company and each
Participating Holder whose shares are included in the Registration Statement
must sell such shares in such underwritten offering, and each Participating
Holder must agree to sell its shares pursuant to an underwriting agreement on
the same terms and conditions as Purchaser. In the event the managing
underwriter shall be of the opinion that the number of shares requested to be
included in an underwritten offering would adversely affect the marketing of
such offering (including the price at which shares may be sold), then the number
of shares to be included in such underwritten offering will be reduced (an
“Underwriter Cutback”), with the shares to be included in such offering based on
the following priority: (i) first, the number of Registrable Securities
requested to be included by Purchaser, up to the number that, in the opinion of
the managing underwriter, would not adversely affect the marketing of the
offering (including the price at which shares may be sold); (ii) second, in
addition to shares included pursuant to the preceding clause (i), the number of
shares of Common Stock requested to be included by the Company up to the number
that, in the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which shares may be sold); and

 

--------------------------------------------------------------------------------


 

(iii) third, in addition to shares included pursuant to the preceding clauses
(i) and (ii), the number of shares requested to be included by each
Participating Holder, on a pro rata basis (based on the number of shares of
Series C Stock owned by each Participating Holder) up to the number that, in the
opinion of the managing underwriter, would not adversely affect the marketing of
the offering (including the price at which shares may be sold).

 

(v)                                 Resale Shelf Registration Statement.

 

(i)                                     The Company hereby represents that, as
of the date hereof,  it is a Well-Known Seasoned Issuer (have the meaning given
thereto pursuant to Rule 405 promulgated under the Securities Act) and eligible
to use Form S-3.  The Company shall use its commercially reasonable best efforts
to continue to be ASR Eligible during the term of this Agreement.

 

(ii)                                  After the effectiveness of any Resale
Shelf Registration Statement, upon the request of a Permitted Transferee, the
Company shall promptly update the applicable information in the existing Resale
Shelf Registration Statement by post-effective amendment or prospectus
supplement thereto in order to permit such Permitted Transferee to sell the
Registrable Securities held by such Permitted Transferee thereunder.

 

(b)                                 Piggyback Registrations.

 

(i)                                     Primary Piggyback Registration;
Priority. Subject to the terms and conditions of this Agreement, if the Company
at any time following the Closing Date proposes to file a registration statement
(a “Primary Registration Statement”) for the primary sale of Common Stock under
the Securities Act (except with respect to registration statements on Forms S-4,
S-8 or another form not available for registering the Registrable Securities for
sale to the public), it will give prompt written notice to Purchaser (and the
Other Investors) of its intention to do so (such notice to be given not less
than ten (10) Business Days prior to the anticipated filing date of the Primary
Registration Statement).  Upon the written request of Purchaser, received by the
Company within five (5) Business Days after the giving of such notice by the
Company, to include Registrable Securities in a Primary Registration Statement,
the Company will use commercially reasonable best efforts to cause the
Registrable Securities as to which inclusion shall have been so requested to be
included in the Primary Registration Statement. Purchaser shall be entitled to
sell the Registrable Securities included in a Primary Registration Statement in
accordance with the method of distribution requested by Purchaser; provided, if
the Primary Registration Statement relates to an underwritten offering, then
(i) the Company shall be entitled to select the underwriters in its sole
discretion and (ii) Purchaser must sell all Registrable Securities included on
the Primary Registration Statement in such underwritten offering pursuant to an
underwriting agreement containing terms and conditions that are customary for
secondary offerings.  In the case of an underwritten offering, if the managing
underwriter shall be of the opinion that an Underwriter Cutback is required,
then the shares to be included in such underwritten offering will be based on
the following priority: (i) first, the number of

 

--------------------------------------------------------------------------------


 

shares of Common Stock the Company seeks to include, up to the number that, in
the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which shares may be sold);
(ii) second, in addition to shares included pursuant to the preceding clause
(i), the number of Registrable Securities and other shares of Series C Stock
requested to be included by Purchaser and any Other Investor, on a pro rata
basis (based on the number of shares of Series C Stock owned by the Purchaser
and the Other Investor(s) and purchased pursuant to the Investment Agreement and
the Other Investment Agreements, respectively), up to the number that, in the
opinion of the managing underwriter, would not adversely affect the marketing of
the offering (including the price at which shares may be sold); and (iii) third,
in addition to shares included pursuant to the preceding clauses (i) and (ii),
the number of shares sought to be included by any other Person(s) in the
underwritten offering with the permission of the Company, up to the number that,
in the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which shares may be sold). The
Company may withdraw a Primary Registration Statement prior to its being
declared effective without  incurring any Liability to Purchaser, and shall not
be required to keep a Primary Registration Statement effective for longer than
the period contemplated by the intended manner of distribution for the shares to
be sold by the Company described in the Prospectus included in the Primary
Registration Statement.

 

(ii)                                  Secondary Piggyback Registration;
Priority. Subject to the terms and conditions of this Agreement, if the Company
at any time following the Closing Date proposes to file a registration statement
(a “Secondary Registration Statement”) for the secondary sale of Common Stock
under the Securities Act on behalf of one or more selling stockholders of the
Company (the “Requesting Stockholders”), the Company will give prompt written
notice to Purchaser of its intention to do so (such notice to be given not less
than ten (10) Business Days prior to the anticipated filing date of the
Secondary Registration Statement) provided, that Purchaser shall not be entitled
to include any Registrable Securities on a Secondary Registration Statement to
be filed at the request of an Other Investor without the prior written consent
of such Other Investor.  Upon the written request of Purchaser, received by the
Company within five (5) Business Days after the giving of such notice by the
Company, to include Registrable Securities in a Secondary Registration
Statement, the Company will use commercially reasonable best efforts to cause
the Registrable Securities as to which inclusion shall have been so requested to
be included in the Secondary Registration Statement. Purchaser shall be entitled
to sell the Registrable Securities included in a Secondary Registration
Statement in accordance with the method of distribution requested by Purchaser;
provided, if the Secondary Registration Statement relates to an underwritten
offering, then (i) the Requesting Stockholders (or the Company) shall be
entitled to select the underwriters and (ii) Purchaser must sell all Registrable
Securities included on the Secondary Registration Statement in such underwritten
offering pursuant to an underwriting agreement on the same terms and conditions
as those applicable to the Requesting Stockholders. In the case of an
underwritten offering, if the managing underwriter shall be of the opinion that
an Underwriter Cutback is required, then the shares to be included in such
underwritten offering will be based on the following priority: (i) first, the
number of shares of Common Stock the Requesting Stockholders seek to include, up
to the number that, in the opinion of the managing underwriter, would not
adversely affect the marketing of the

 

--------------------------------------------------------------------------------


 

offering (including the price at which shares may be sold); (ii) second, in
addition to shares included pursuant to the preceding clause (i), the number of
shares sought to be included by the Company up to the number that, in the
opinion of the managing underwriter, would not adversely affect the marketing of
the offering  (including the price at which shares may be sold); (iii) third, in
addition to shares included pursuant to the preceding clauses (i) and (ii), the
number of shares requested to be included by Purchaser and any Other Investors
(that are not also Requesting Stockholders), on a pro rata basis (based on the
number of shares of Series C Stock owned by Purchaser and such Other
Investor(s) and purchased pursuant to the Investment Agreement and the Other
Investment Agreements, respectively) up to the number that, in the opinion of
the managing underwriter, would not adversely affect the marketing of the
offering (including the price at which shares may be sold); and (iv) fourth, in
addition to shares included pursuant to the preceding clauses (i), (ii) and
(iii), the number of shares sought to be included by any other Persons permitted
to participate in the underwritten offering, up to the number that, in the
opinion of the managing underwriter, would not adversely affect the marketing of
the offering (including the price at which shares may be sold).  The Requesting
Stockholders or the Company may withdraw a Secondary Registration Statement
prior to its being declared effective without incurring any Liability to
Purchaser, and the Company shall not be required to keep a Secondary
Registration Statement effective for longer than the period contemplated by the
intended manner of distribution for the sale of shares by the Requesting
Stockholders described in the Prospectus included in the Secondary Registration
Statement.

 

Section 3.                                           Expenses.

 

Except as specifically provided herein, all Registration Expenses incurred in
connection with the registration of the Registrable Securities shall be borne by
the Company, and all Selling Expenses shall be borne by Purchaser.

 

Section 4.                                           Suspensions.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, by providing written notice to Purchaser, to delay
the filing or effectiveness of a Registration Statement or require Purchaser to
suspend the use of the Prospectus for sales of Registrable Securities under an
effective Registration Statement for a reasonable period of time not to exceed
one hundred twenty (120) consecutive days or one hundred eighty (180) days in
the aggregate in any twelve (12)-month period (a “Suspension Period”), if the
Board of Directors of the Company (or the executive committee thereof)
determines in good faith that such filing, effectiveness or use would
(A) require the public disclosure of material non-public information concerning
any transaction or negotiations involving the Company that would interfere with
such transaction or negotiations or (B) otherwise interfere with financing
plans, acquisition activities or business activities of the Company, provided,
that, if at the time of receipt of such notice Purchaser shall have sold
Registrable Securities (or have signed a firm commitment underwriting agreement
with respect to the purchase of such shares) pursuant to an effective
Registration Statement and the reason for the Suspension Period is not of a
nature that would require a post-effective amendment to the Registration
Statement, then the Company shall use its commercially reasonable best efforts
to

 

--------------------------------------------------------------------------------


 

take such action as to eliminate any restriction imposed by federal securities
Laws on the timely delivery of such shares.  Immediately upon receipt of such
notice, Purchaser shall discontinue the disposition of Registrable Securities
under an effective Registration Statement and Prospectus relating thereto until
such Suspension Period is terminated.  The Company agrees that it will terminate
any such Suspension Period as promptly as reasonably practicable and will
promptly notify Purchaser of such termination.  After the expiration of any
Suspension Period in the case of an effective Registration Statement, and
without any further request from Purchaser, the Company shall as promptly as
reasonably practicable prepare a post-effective amendment or supplement to the
Registration Statement or the Prospectus, or any document incorporated therein
by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
Prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. If a Suspension
Period occurs during the Effectiveness Period for a Registration Statement, such
Effectiveness Period shall be extended for a number of days equal to the total
number of days during which the distribution of Registrable Securities is
suspended under this Section 4. If the Company notifies Purchaser of a
Suspension Period with respect to a Registration Statement requested pursuant to
Section 2(a) that has not yet been filed or declared effective, (A) Purchaser
may by notice to the Company withdraw such request without such request counting
as a Demand Request and (B) Purchaser will be not obligated to reimburse the
Company for any of its out-of-pocket expenses, including Registration Expenses.

 

Section 5.                                           Procedures for
Registration.

 

If and whenever the Company is required by the provisions of Sections 2(a) or
2(b) to use commercially reasonable best efforts to effect the registration of
any Registrable Securities under the Securities Act, the Company will, as
expeditiously as possible:

 

(a)                                 Prepare and promptly file with the SEC a
Registration Statement with respect to such securities and use commercially
reasonable best efforts to cause such Registration Statement to become effective
as soon as practicable thereafter and remain effective for the period of the
distribution contemplated thereby (but in no event longer than the Effectiveness
Period) and before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, furnish to the Purchaser and the underwriter
or underwriters, if any, copies of all such documents proposed to be filed, and
Purchaser shall have the opportunity to object to any information pertaining to
Purchaser that is contained therein;

 

(b)                                 Prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the period specified in paragraph (a) above and comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement in accordance with
Purchaser’s intended method of disposition set forth in such Registration
Statement for such period;

 

(c)                                  Furnish to Purchaser and any underwriters
(without charge) such number of copies of the Registration Statement, each
amendment and supplement thereto, the Prospectus included therein (including
each preliminary prospectus) as such Persons reasonably may request

 

--------------------------------------------------------------------------------


 

in order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement;

 

(d)                                 Use commercially reasonable best efforts to
register or qualify the Registrable Securities covered by such Registration
Statement under the securities or “blue sky” Laws of such jurisdictions as
Purchaser or, in the case of an underwritten public offering, the managing
underwriter reasonably shall request and do any and all other acts and things
which may be reasonably necessary or advisable to enable Purchaser to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such seller; provided, however, that the Company shall not for any such purpose
be required to qualify generally to transact business as a foreign corporation
in any jurisdiction where it is not so qualified or to consent to general
service of process in any such jurisdiction;

 

(e)                                  Use commercially reasonable best efforts to
list the Registrable Securities covered by such Registration Statement with any
securities exchange on which the Series C Stock is then listed or, if such
Registrable Securities are not then listed with a securities exchange, on a
national securities exchange selected by the Company;

 

(f)                                   Provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
Registration Statement;

 

(g)                                  Immediately notify Purchaser, at any time
when a Prospectus is required to be delivered under the Securities Act, of the
occurrence or happening of any event as a result of which the Prospectus
contained in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and at the request of Purchaser
prepare and furnish to Purchaser a reasonable number of copies of a supplement
to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

 

(h)                                 If the offering is underwritten and at the
request of Purchaser, (x) enter into such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
Purchaser reasonably requests in order to expedite or facilitate the disposition
of such Registrable Securities (including making executive officers of the
Company available, on reasonable advance notice, to participate in, and cause
them to cooperate with the underwriters in connection with, one “road-show” per
underwritten offering and underwriter due diligence calls and (y) use
commercially reasonable best efforts to furnish on the date that Registrable
Securities are delivered to the underwriters for sale: (A) an opinion of counsel
to the Company, dated such date, addressed to the underwriters and to Purchaser,
covering such matters as are typically included in an opinion to underwriters
for a comparable secondary transaction, including, without limitation, stating
that such Registration Statement has become effective under the Securities Act
and that (1) to the knowledge of such counsel, no stop order suspending the
effectiveness thereof has been issued and no proceedings for that purpose have
been instituted or are pending or contemplated under the Securities Act and
(2) the Registration Statement, the related Prospectus and each amendment or
supplement thereof comply as to form in all material

 

--------------------------------------------------------------------------------


 

respects with the requirements of the Securities Act (except that such counsel
need not express any opinion as to financial statements or financial or
statistical data contained therein) and (B) a letter dated such date from the
independent public accountants retained by the Company (and brought down to the
closing under the underwriting agreement), addressed to the underwriters and to
Purchaser, stating that they are independent public accountants within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the SEC thereunder, and otherwise in customary form and covering such
financial and accounting matters as are customarily covered by letters of the
independent certified public accountants delivered in connection with a
comparable secondary transaction, including, without limitation, that, in the
opinion of such accountants, the financial statements of the Company included in
the Registration Statement or the Prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five (5) Business Days prior to the date of such
letter) with respect to such registration as such underwriters or Purchaser may
reasonably may request;

 

(i)                                     Use commercially reasonable best efforts
to cooperate with Purchaser in the disposition of the Registrable Securities
covered by such Registration Statement;

 

(j)                                    In connection with the preparation and
filing of each Registration Statement registering Registrable Securities under
the Securities Act, and before filing any such Registration Statement or any
other document in connection therewith, give reasonable consideration to the
inclusion in such documents of any comments reasonably and timely made by
Purchaser or its legal counsel; participate in and make documents available for
the reasonable and customary due diligence review of underwriters during normal
business hours, on reasonable advance notice and without undue burden or
hardship on the Company; provided that (A) any party receiving confidential
materials shall execute a confidentiality agreement on customary terms if
reasonably requested by the Company and (B) the Company may in its sole
discretion restrict access to competitively sensitive or legally privileged
documents or information;

 

(k)                                 Cooperate with Purchaser and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

 

(l)                                     Use its commercially reasonable best
efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to use reasonable efforts to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Purchaser of the issuance of such order and the resolution
thereof or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose; and

 

(m)                             Otherwise use commercially reasonable best
efforts to comply with the Securities Act, the Exchange Act and any other
applicable rules and regulations of the SEC and reasonably cooperate with
Purchaser in the disposition of its Registrable Securities in accordance with
the method of distribution described in the Prospectus included in any
Registration Statement.  Such cooperation shall include the endorsement and
transfer of any certificates representing

 

--------------------------------------------------------------------------------


 

Registrable Shares (or a book-entry transfer to similar effect) transferred in
accordance with this Agreement.

 

For purposes of Section 5(a), the period of distribution of Registrable
Securities in a firm commitment underwritten public offering shall be deemed to
extend until each underwriter participating in the offering has completed the
distribution of all securities purchased by it, and the period of distribution
of Registrable Securities pursuant to a Registration Statement for any other
manner of distribution shall be deemed to extend until the earlier of the sale
of all Registrable Securities covered thereby and ninety (90) days after the
effective date thereof (such period, including any extension pursuant to
Section 4 or Section 7 of this Agreement, the “Effectiveness Period”).

 

Section 6.                                           Earnings Statement.

 

The Company will use commercially reasonable best efforts to make available to
its security holders, as promptly as reasonably practicable, an earnings
statement (which need not be audited) covering the period of twelve (12) months
commencing upon the first disposition of Registrable Securities pursuant to a
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the SEC promulgated
thereunder.

 

Section 7.                                           Suspension of Sales.

 

Upon receipt of notice from the Company pursuant to Section 5(g), Purchaser
shall immediately discontinue disposition of Registrable Securities pursuant to
the applicable Registration Statement and Prospectus relating thereto until
Purchaser (i) has received copies of a supplemented or amended Prospectus or
prospectus supplement pursuant to Section 5(g) or (ii) is advised in writing by
the Company that the use of the Prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, Purchaser shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in Purchaser’s possession, of the Prospectus and, if
applicable, prospectus supplement covering such Registrable Securities current
at the time of receipt of such notice.  If the Company shall give such notice
with regards to any Registration Statement requested pursuant to Section 2(a),
the Effectiveness Period in respect of such Registration Statement shall be
extended by the number of days during the period from and including the date
such notice is given by the Company to the date when the Company shall have
(1) made available to Purchaser a supplemented or amended Prospectus or
prospectus supplement pursuant to Section 5(g) or (2) advised Purchaser in
writing that the use of the Prospectus and, if applicable, prospectus supplement
may be resumed.

 

Section 8.                                           Free Writing Prospectuses.

 

Purchaser shall not use any Free Writing Prospectus in connection with the sale
of Registrable Securities without the prior written consent of the Company.

 

--------------------------------------------------------------------------------


 

Section 9.                                           Information.

 

It shall be a condition precedent to the Company’s obligation to file a
Registration Statement or any prospectus supplement with the SEC that Purchaser
shall first furnish to the Company such information regarding Purchaser, the
Registrable Securities held by it, the intended method of disposition of such
securities and such further information as shall be required to effect the
registered offering of the Registrable Securities under the Securities Act and
to assure compliance with federal and applicable state securities Laws.

 

Section 10.                                    Indemnification.

 

(a)                                 Indemnification Rights.

 

(i)                                     The Company shall indemnify and hold
harmless Purchaser and each Person, if any, that controls Purchaser within the
meaning of the Section 15 of the Securities Act (each a “controlling person”)
and the respective officers, directors, stockholders, partners, members and
Affiliates of Purchaser and each controlling person (each, a “Registration
Rights Indemnitee”), to the fullest extent lawful, from and against any and all
Damages, directly or indirectly caused by, relating to, arising out of, based
upon or in connection with (A) any untrue statement of material fact contained
in any Disclosure Package, any Registration Statement, any Prospectus (including
any preliminary Prospectus), any Free Writing Prospectus, or in any amendment or
supplement thereto, or (B) any omission or alleged omission to state in any
Disclosure Package, any Registration Statement, any Prospectus (including any
preliminary Prospectus), any Free Writing Prospectus, or in any amendment or
supplement thereto, any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, that the Company shall not be liable to
such Registration Rights Indemnitee to the extent that any such Damages are
directly caused by an untrue statement or omission made in such Disclosure
Package, Registration Statement, Prospectus (including any preliminary
Prospectus), Free Writing Prospectus, or any amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of Purchaser and approved expressly for use therein.
This indemnity agreement shall be in addition to any Liability which the Company
may otherwise have.

 

(ii)                                  Purchaser agrees to indemnify the Company
and its officers and directors and each Person, if any, that controls the
Company (each, a “Company Registration Rights Indemnitee”), against any and all
Damages directly caused by any untrue statement of material fact contained in
any Disclosure Package, any Registration Statement, any Prospectus (including
any preliminary Prospectus), any Free Writing Prospectus or any amendments or
supplements thereto or any omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made not misleading, in each case, to the
extent that such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
Purchaser expressly for use therein.

 

--------------------------------------------------------------------------------


 

(iii)                               If the indemnification provided for in
Section 10(a)(i) or (ii) is unavailable to a Registration Rights Indemnitee or a
Company Registration Rights Indemnitee, as applicable, with respect to any
Damages referred to therein or is unenforceable or insufficient to hold the
Registration Rights Indemnitee or Company Registration Rights Indemnitee, as
applicable, harmless as contemplated therein, then the Company or Purchaser, as
applicable, in lieu of indemnifying such Registration Rights Indemnitee or
Company Registration Rights Indemnitee, as applicable, shall contribute to the
amount paid or payable by such Registration Rights Indemnitee or Company
Registration Rights Indemnitee, as applicable, as a result of such Damages in
such proportion as is appropriate to reflect the relative fault of the
Registration Rights Indemnitee or the Company Registration Rights Indemnitee, as
applicable, on the one hand, and the Company or Purchaser, as applicable, on the
other hand, in connection with the statements or omissions which resulted in
such Damages as well as any other relevant equitable considerations. The
relative fault of the Company or Purchaser, as applicable, on the one hand, and
of the Registration Rights Indemnitee or Company Registration Rights Indemnitee,
as applicable, on the other hand, shall be determined by reference to, among
other factors, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by or on behalf of the Company or by or on behalf of the Purchaser, as
applicable, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and Purchaser agree that it would not be just and equitable if contribution
pursuant to this Section 10(a)(iii) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in this Section 10(a)(iii).  No Registration Rights
Indemnitee or Company Registration Rights Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company or Purchaser, as applicable,
if the Company or Purchaser, as applicable, was not guilty of such fraudulent
misrepresentation. Notwithstanding anything herein to the contrary, in no event
shall the liability of Purchaser be greater in amount than the amount of net
proceeds received by Purchaser upon such sale or the amount for which such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 10(a)(i) or 10(a)(ii) hereof had
been available under the circumstances.

 

(b)                                 Notice of Reg Rights Claim.

 

(i)                                     As used in this Agreement, the term “Reg
Rights Claim” means a claim for indemnification by any Company Registration
Rights Indemnitee or any Registration Rights Indemnitee, as the case may be, for
Damages under Section 10(a) (such Person making a Reg Rights Claim, “Reg Rights
Indemnified Person”).  A Company Registration Rights Indemnitee or a
Registration Rights Indemnitee shall give notice of a Reg Rights Claim under
this Agreement (and in the case of a Registration Rights Indemnitee whether for
its own Damages or for Damages incurred by any other Registration Rights
Indemnitee) pursuant to a written notice of such Reg Rights Claim executed by
the Company or Purchaser, as applicable (a “Notice of Reg Rights Claim”), and
delivered to the other of them (such receiving party, the “Reg Rights
Indemnifying Person”), within twenty (20) days after such Reg Rights Indemnified
Person becomes

 

--------------------------------------------------------------------------------


 

aware of the existence of any potential claim by such Reg Rights Indemnified
Person for indemnification under Section 10(b), arising out of or resulting from
any item indemnified pursuant to the terms of Section 10(a)(i) or
Section 10(a)(ii); provided, that, the failure to timely give such notice shall
not limit or reduce the Reg Rights Indemnified Person’s right to indemnification
hereunder unless (and then only to the extent that) the Reg Rights Indemnifying
Person’s defense of such Reg Rights Claim is materially and adversely prejudiced
thereby.

 

(ii)                                  Each Notice of Reg Rights Claim shall:
(A) state that the Reg Rights Indemnified Person has incurred or paid Damages in
an aggregate stated amount (where practicable) arising from such Reg Rights
Claim (which amount may be the amount of damages claimed by a third party in an
Action brought against any Reg Rights Indemnified Person based on alleged facts,
which if true, would give rise to Liability for Damages to such Reg Rights
Indemnified Person under Section 10(a)); and (B) contain a brief description, in
reasonable detail (to the extent reasonably available to the Reg Rights
Indemnified Person), of the facts, circumstances or events giving rise to the
alleged Damages based on the Reg Rights Indemnified Person’s good faith belief
and knowledge thereof, including the identity and address of any third party
claimant (to the extent reasonably available to the Reg Rights Indemnified
Person).

 

(iii)                               Following delivery of the Notice of Reg
Rights Claim (or at the same time if the Reg Rights Indemnified Person so
elects) the Reg Rights Indemnified Person shall deliver copies of any demand or
complaint, the amount of Damages, the date each such item was incurred or paid,
or the basis for such anticipated Liability, and the specific nature of the
breach to which such item is related.

 

(c)                                  Defense of Third Party Reg Rights Claims.

 

(i)                                     Subject to the provisions hereof, the
Reg Rights Indemnifying Person on behalf of the Reg Rights Indemnified Person
shall have the right to elect to defend and control the defense of any
Third-Party Reg Rights Claim, and, as provided by Section 10(d), the costs and
expenses incurred by the Reg Rights Indemnifying Person in connection with such
defense (including reasonable attorneys’ fees, other professionals’ and experts’
fees and court or arbitration costs) shall be paid by the Reg Rights
Indemnifying Person.  The Reg Rights Indemnified Person (unless itself
controlling the Third-Party Reg Rights Claim in accordance with this
Section 10(c)) may participate, through counsel of its own choice and, except as
provided herein, at its own expense, in the defense of any Third Party Reg
Rights Claim.

 

(ii)                                  The Reg Rights Indemnifying Person shall
be entitled to assume the control and defense thereof utilizing legal counsel
reasonably acceptable to the Reg Rights Indemnified Person; provided, that the
Reg Rights Indemnifying Person shall not be entitled to assume control of such
defense if (A) the claim for indemnification relates to or arises in connection
with any criminal or governmental proceeding, action, indictment, allegation or
investigation, (B) the claim seeks an injunction against the Reg Rights
Indemnified Person, to the extent that such defense relates to the claim for
such injunction,(C) a conflict of interest between the Reg Rights Indemnifying
Person and the

 

--------------------------------------------------------------------------------


 

Reg Rights Indemnified Person exists with respect to such claim, in the opinion
of counsel to such Reg Rights Indemnifying Person or (D) the Reg Rights
Indemnifying Person has elected to have the Reg Rights Indemnified Person
defend, or assume the control and defense of, a Third-Party Reg Rights Claim in
accordance with this Section 10(c).

 

(iii)                               Any party controlling the defense of any
Third-Party Reg Rights Claim pursuant hereto shall: (A) conduct the defense of
such Third-Party Reg Rights Claim with reasonable diligence and keep the other
parties reasonably informed of material developments in the Third-Party Reg
Rights Claim at all stages thereof; (B) as promptly as reasonably practicable,
submit to the other parties copies of all pleadings, responsive pleadings,
motions and other similar legal documents and papers received or filed in
connection therewith; (C) permit the other parties and their counsel to confer
on the conduct of the defense thereof; and (D) permit the other parties and
their counsel an opportunity to review all legal papers to be submitted prior to
their submission.  The Company and Purchaser will render to the other party such
assistance as may be reasonably required in order to insure the proper and
adequate defense thereof and shall furnish such records, information and
testimony and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested by the other party in connection
therewith; provided, however, that notwithstanding anything to the contrary in
this Agreement, no party shall be required to disclose any information to the
other party or its counsel, accountants or representatives, if doing so would be
reasonably expected to violate any Law to which such Person is subject or could
jeopardize (in the reasonable discretion of the disclosing party) any
attorney-client privilege available with respect to such information.

 

(iv)                              If the Reg Rights Indemnifying Person controls
the defense of and defends any Third-Party Reg Rights Claim under this
Section 10(c), the Reg Rights Indemnifying Person shall have the right to effect
a settlement of such Third-Party Reg Rights Claim on the Reg Rights Indemnified
Person’s behalf without the consent of the Reg Rights Indemnified Person;
provided, that (A) such settlement does not involve any injunctive relief
binding upon the Reg Rights Indemnified Person or any of its Affiliates, and
(B) such settlement expressly and unconditionally releases the Reg Rights
Indemnified Person and the other applicable Reg Rights Indemnified Persons (that
is, each of the Company Registration Rights Indemnitees, if the Reg Rights
Indemnified Person is a Company Registration Rights Indemnitee, and each of the
Registration Rights Indemnitees, if the Reg Rights Indemnified Person is a
Registration Rights Indemnitee) from all Liabilities with respect to such
Third-Party Reg Rights Claim, without prejudice.  If the Reg Rights Indemnified
Person controls the defense of and defends any Third-Party Reg Rights Claim
under this Section 10(c), the Reg Rights Indemnified Person shall have the right
to effect a settlement of such Third-Party Reg Rights Claim with the consent of
the Reg Rights Indemnifying Person (which consent shall not be unreasonably
withheld, conditioned or delayed).  No settlement by the Reg Rights Indemnified
Person of such Third-Party Reg Rights Claim shall limit or reduce the right of
any Reg Rights Indemnified Person to indemnity hereunder for all Damages they
may incur arising out of or resulting from the Third-Party Reg Rights Claim to
the extent indemnified in Section 10(c); provided, that such settlement is
effected in accordance with this Section 10(c).  As

 

--------------------------------------------------------------------------------


 

used in this Section 10(c)(iv), the term “settlement” refers to any consensual
resolution of the claim in question, including by consent, decree or by
permitting any judgment or other resolution of a claim to occur without
disputing the same, and the term “settle” has a corresponding meaning.

 

(d)                                 Resolution of Claims.  Each Notice of Reg
Rights Claim given by Reg Rights Indemnified Person shall be resolved as
follows:

 

(i)                                     Admitted Claims.  If, within twenty (20)
Business Days after a Notice of Reg Rights Claim is delivered to the Reg Rights
Indemnifying Person, the Reg Rights Indemnifying Person agrees in writing that
Liability for such Claim is indemnified under Section 10(a)(i) or
Section 10(a)(ii), as applicable, the full amount of the Damages specified in
the Notice of Reg Rights Claim is agreed to, and that such Notice of Reg Rights
Claim is timely, the Reg Rights Indemnifying Person shall be conclusively deemed
to have consented to the recovery by the Reg Rights Indemnified Person of the
full amount of Damages specified in the Notice of Reg Rights Claim; provided,
that, to the extent the full amount of Damages is not known at the time such
Notice of Reg Rights Claim is delivered, payment by the Reg Rights Indemnifying
Person under this Section 10(d) with respect to any speculative Damages shall
not be due until the actual amount of such Damages is known.

 

(ii)                                  Contested Claims.  If the Reg Rights
Indemnifying Person does not so agree in writing to such Notice of Reg Rights
Claim or gives the Reg Rights Indemnified Person written notice contesting all
or any portion of a Notice of Reg Rights Claim (a “Contested Claim”) within the
twenty (20) Business Day period specified in Section 10(b)(i), then such
Contested Claim shall be resolved by a written settlement agreement executed by
the Company and Purchaser.

 

Section 11.                                    Rule 144.

 

(i)                                     To the extent that Registrable
Securities are tradable without restriction pursuant to Rule 144 of the
Securities Act, the Company will cause the removal of any restrictive legends
from such Registrable Securities.

 

(ii)                                  With a view to making available to
Purchaser the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its commercially reasonable best efforts
to: (A) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act or any similar or
analogous rule promulgated under the Securities Act, at all times after the
Closing Date; (B) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and (C) so long as
Purchaser owns any Registrable Securities, furnish to Purchaser forthwith upon
request: a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act; a copy of the most recent annual or quarterly report of the Company; and
such other reports and documents as Purchaser may reasonably request in availing

 

--------------------------------------------------------------------------------


 

itself of any rule or regulation of the SEC allowing it to sell any Registrable
Securities without registration.

 

(iii)                               For the avoidance of doubt, Purchaser may
sell Registrable Shares in compliance with Rule 144, regardless of whether a
Registration Statement has been filed with the SEC or is effective.

 

Section 12.                                   
Assignment.                              This Agreement shall be binding upon,
shall inure to the benefit of, and shall be enforceable by the parties hereto
and their respective successors and permitted assigns. The Company shall not
assign this Agreement, nor any right or obligation hereunder, without the prior
written consent of Purchaser.  Purchaser shall not assign this Agreement, nor
any right, benefit, remedy or obligation hereunder, without the prior written
consent of the Company, except that Purchaser shall be permitted, without the
consent of Company, to assign its rights and obligations hereunder to any Person
to which Purchaser sells or otherwise transfers 2,223,013 or more Registrable
Securities (each, a “Permitted Transferee”); provided, that a Permitted
Transferee shall execute and deliver to the Company a counterpart to this
Agreement in the form attached hereto as Exhibit A.  Upon execution and delivery
of such counterpart, the Permitted Transferee shall have the same rights and
benefits of, and shall be subject to the same restrictions contained in, this
Agreement as those applicable to Purchaser at the time of such execution and
delivery.  If Purchaser continues to own Registrable Securities following a
Permitted Transferee becoming a party to this Agreement, then Purchaser and such
Permitted Transferee shall have no greater rights collectively than Purchaser
has individually pursuant to this Agreement.

 

Section 13.                                    Entire Agreement.

 

This Agreement, together with the Investment Agreement, constitutes the entire
agreement between the parties hereto with respect to the registration rights to
be provided to Purchaser in accordance with the Investment Agreement and
supersedes any prior understandings, agreements or representations by or among
the parties hereto, or any of them, written or oral, in each case, with respect
to the subject matter hereof.

 

Section 14.                                    Termination.

 

This Agreement (other than Section 3, Section 10 and Section 11) will terminate
on the date on which all Purchased Shares subject to the Investment Agreement
cease to be Registrable Securities.

 

Section 15.                                    Notices.

 

Any notices or other communications required or permitted under, or otherwise in
connection with this Agreement, shall be in writing and shall be deemed to have
been duly given (A) when delivered in person, (B) upon transmission when sent by
facsimile transmission with written confirmation of receipt, (C) upon
transmission by electronic mail (but only if followed by transmittal of a copy
thereof by (x) national overnight courier or (y) hand delivery with receipt, in
each case, for delivery by the second (2nd) Business Day following such
electronic mail), (D) on receipt after dispatch by registered or certified mail,
postage prepaid and addressed, or (E) on the next Business Day if transmitted by
national overnight courier, in each case as follows:

 

--------------------------------------------------------------------------------


 

If to the Company:

 

Liberty Broadband Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention:                 Richard N. Baer

Facsimile:                 (720) 875-5401

E-mail:                                legalnotices@libertymedia.com

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY  10112

Attention:                 Frederick McGrath

Renee L. Wilm

Facsimile:                 (212) 259-2500

E-mail:                                frederick.mcgrath@bakerbotts.com

renee.wilm@bakerbotts.com

 

If to Purchaser:

 

Quantum Partners LP

c/o Soros Fund Management LLC

250 West 55th Street

New York, New York 10019

Attention:                 Jay A. Schoenfarber

Facsimile:                 646-731-5584

Email:                                    Jay.Schoenfarber@soros.com

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention:                 Serge Benchetrit, Esq.

Adam M. Turteltaub, Esq.

Facsimile:                 212-728-8111

Email:                                    sbenchetrit@willkie.com

aturteltaub@willkie.com

 

Section 16.                                    Governing Law.

 

This Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware, without giving effect to any choice of Law or conflict of
Law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than the State of Delaware.

 

--------------------------------------------------------------------------------


 

Section 17.                                    Jurisdiction and Venue.

 

The parties hereto hereby irrevocably submit to the jurisdiction of the Delaware
Court of Chancery or, in the event (but only in the event) that such court does
not have subject matter jurisdiction over such action or proceeding, in the
United States District Court for the District of Delaware in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in the Delaware Court of
Chancery, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware, or that this Agreement or any such
document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in the Delaware Court of Chancery, or in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware. The parties hereto hereby consent to and grant the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
the United States District Court for the District of Delaware, jurisdiction over
the person of such parties and, to the extent permitted by Law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in this
Agreement or in such other manner as may be permitted by Law shall be valid and
sufficient service thereof. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO
TRIAL BY JURY IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND ACKNOWLEDGMENTS IN THIS SECTION 17.

 

Section 18.                                    Counterparts and Signature.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each of the parties hereto and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.  This Agreement
may be executed and delivered by facsimile or electronic mail transmission.

 

--------------------------------------------------------------------------------


 

Section 19.                                    Amendments and Waivers.

 

(a)                                 No failure or delay on the part of the
Company or Purchaser in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.

 

(b)                                 The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless consented to in writing by the
party against whom it shall be enforced.

 

Section 20.                                    Interpretation.

 

When reference is made in this Agreement to a Section, such reference shall be
to a Section of this Agreement, unless otherwise indicated.  The headings
contained in this Agreement are for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.  The language
used in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party.  Whenever the context may require, any pronouns
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural, and vice versa.  Any reference to any federal, state, local or foreign
statute or Law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

 

Section 21.                                    No Third-Party Beneficiaries.

 

This Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any person other than the parties hereto and their respective
successors and permitted assigns or to otherwise create any third-party
beneficiary hereto; provided, each Registration Rights Indemnitee and Company
Registration Rights Indemnitee is an express third-party beneficiary of this
Agreement with respect to the provisions of Section 10 and is entitled to
enforce the provisions thereof.

 

Section 22.                                    Fees and Expenses.

 

Subject to Section 3, all fees and expenses incurred in connection with the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

 

Section 23.                                    Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially

 

--------------------------------------------------------------------------------


 

adverse to any party.  Upon such determination, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be completed as originally contemplated to the
fullest extent possible.

 

Section 24.                                    Equitable Remedies; Limited
Recourse.

 

(a)                                 Neither rescission, set-off nor reformation
of this Agreement shall be available as a remedy to any of the parties hereto. 
The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not to be performed in accordance with the
terms hereof and that the parties shall be entitled, and each party hereby
consents, to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms hereof, without bonds or other security
being required, in addition to any other remedies at Law or in equity.  In the
event that a party institutes any suit or action under this Agreement, including
for specific performance or injunctive relief pursuant to this Section 24, the
prevailing party in such proceeding shall be entitled to receive the costs
incurred thereby in conducting the suit or action, including reasonable
attorneys’ fees and expenses.

 

(b)                                 Notwithstanding anything that may be
expressed or implied in this Agreement or any document or instrument delivered
contemporaneously herewith, no person (other than the Company and Purchaser and
their permitted assigns (if any), to the extent provided in, and subject to the
limitations of, this Agreement) shall have any obligation hereunder and,
notwithstanding that the Purchaser or any of its permitted assigns may be a
corporation, partnership or limited liability company, no person shall have any
rights of recovery against, or recourse hereunder or in respect of any oral
representations made or alleged to be made in connection herewith, against, any
former, current and future direct or indirect equityholders, controlling
persons, stockholders, directors, officers, employees, agents, Affiliates,
members, managers, general or limited partners, financing sources, assignees,
successors or predecessors or attorneys or other representatives of Purchaser,
or any of its successors or assigns, or any former, current and future direct or
indirect equityholders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners,
financing sources, assignees, successors or predecessors or attorneys or other
representatives or successors or assigns of any of the foregoing (each, a
“Related Party” and together, the “Related Parties”), in each case, other than,
for the avoidance of doubt, solely against Purchaser, to the extent provided in,
and subject to the limitations contained in, this Agreement (collectively, the
“Available Remedies”), whether by or through attempted piercing of the corporate
veil, by or through any claim against any Related Party, by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any
Related Party for any obligations of the Purchaser under this Agreement or in
respect of any oral representations made or alleged to be made in connection
herewith or therewith or for any claim (whether at law or equity or in tort,
contract or otherwise) based on, in respect of, or by reason of such obligations
or their creation (in each case, for the avoidance of doubt, other than in
respect of the Available Remedies solely against Purchaser). Under no
circumstances shall Purchaser (or any of its Related Parties or assignees) be
liable hereunder for any special, incidental, consequential, indirect or
punitive damages to any person, including the

 

--------------------------------------------------------------------------------


 

Company, the Company’s equityholders or any of their respective Affiliates in
respect of this Agreement.

 

Section 25.                                    Subsequent Registration Rights. 
The Company (a) has not granted to Other Investors and shall not grant any
registration rights to Other Investors or third parties which are more favorable
than or inconsistent with the rights granted hereunder, or (b) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities, that violates or subordinates the rights expressly granted to
Purchaser in this Agreement.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Vice President, Deputy General Counsel and Assistant Secretary

 

 

 

 

 

 

 

QUANTUM PARTNERS LP

 

 

 

By: QP GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas L. O’Grady

 

 

Name:

Thomas L. O’Grady

 

 

Title:

Attorney-in-Fact

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form Of Agreement Counterpart For A Permitted Transferee

 

Agreement Counterpart for Permitted Transferee (this “Agreement”), dated the
date indicated below (the “Effective Date”), between Quantum Partners LP, a
Cayman Islands exempted limited partnership (“Purchaser”) and the Permitted
Transferee named below.

 

Reference is made to the Registration Rights Agreement (the “Registration Rights
Agreement”) made and entered into as of May 18, 2016, by and between Liberty
Broadband Corporation, a Delaware corporation (the “Company”), and Purchaser. 
All terms used but not otherwise defined herein have the meanings set forth in
the Registration Rights Agreement.

 

1.                                      Assignment and Assumption.  Effective as
of the Effective Date, Purchaser hereby assigns, transfers and conveys to 
Permitted Transferee all rights, benefits, liabilities and obligations
applicable to Purchaser under the Registration Rights Agreement as to the number
of Registrable Securities indicated beneath the signature of Permitted
Transferee below, and  Permitted Transferee hereby accepts and assumes such
rights, benefits, liabilities and obligations and agrees to be bound thereby and
to perform such obligations as if Permitted Transferee had originally executed
and delivered the Registration Rights Agreement.

 

2.                                      No Greater Rights.  If Purchaser is
selling or transferring to Permitted Transferee less than all of Purchaser’s
Registrable Securities, Permitted Transferee acknowledges and agrees that
Purchaser and Permitted Transferee shall have no greater rights collectively
than Purchaser had individually pursuant to this Agreement prior to the
execution and delivery of this Agreement.

 

3.                                      Third Party Beneficiary.  The Company is
an express third party beneficiary of this Agreement.

 

Dated:

 

 

QUANTUM PARTNERS LP

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

PERMITTED TRANSFEREE

 

 

Name:

 

 

Address:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

Number of Registrable Securities:

 

 

--------------------------------------------------------------------------------